Scott, J.
Complaint on a promissory note by the appellee against the appellants.
Issues trial by a jury ; verdict for plaintiff; motion for a new trial overruled and exception.
The only error assigned in this court is the overruling of the motion for a new trial.
The appellant contends that the court erred in refusing to admit certain evidence offered by him on the trial. *60There is no exception in the record to this ruling of the court, and the error, if any, is therefore not available in this court.
The evidence is not in the record, and we must presume that the action of the court in' overruling the motion for a new trial was correct.
The judgment is affirmed, at the costs of the appellants.
Petition for a rehearing overruled.